11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Maria Jesus Sanchez,                          * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-17-1052-CR.

Vs. No. 11-20-00012-CR                        * December 9, 2021

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the $500 fine, the $452.70 third-
party collection fee, and the $25 time payment fee. As modified, we affirm the
judgment of the trial court.